Citation Nr: 1143197	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from July 1961 through November 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for entitlement to non-service-connected pension benefits. 


FINDING OF FACT

The Veteran had verified active military service in the U.S. Army from July 1961 through November 1963; he did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA non-service-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, there is no factual dispute as to the Veteran's dates of active service, which is the determining factor in his appeal.  Thus, the VCAA can have no effect on this claim.  Id. at 149; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Nonetheless, the Board notes that the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that addressed the notice elements and was sent prior to the initial RO decision in this matter.  

The Veteran contends he should be entitled to a non-service-connected pension.  However, in order to establish basic eligibility for non-service-connected pension benefits, it must be shown that the applicant served in active military service during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975.  38 U.S.C.A. § 101 (29), (33); 38 C.F.R. § 3.2.  The RO has confirmed that the Veteran served on active duty from July 1961 through November 1963.  Since this was not during a recognized period of war, the Veteran has no qualifying wartime service.  While the Board is sympathetic to the difficulties the Veteran has experienced due to his amputation, the claims folder does not include any documentation from any official source showing that the Veteran had active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As the Veteran lacks qualifying military service during a period of war, his claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA non-service-connected pension benefits has not been established and entitlement to non-service-connected pension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


